Name: Commission Regulation (EC) No 122/94 of 25 January 1994 laying down certain detailed rules for the application of Council Regulation (EEC) No 1601/91 on the definition, description and presentation of aromatized wines, aromatized wine-based drinks, and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: food technology;  marketing;  beverages and sugar
 Date Published: nan

 26.1.1994 EN Official Journal of the European Communities L 21/7 COMMISSION REGULATION (EC) No 122/94 of 25 January 1994 laying down certain detailed rules for the application of Council Regulation (EEC) No 1601/91 on the definition, description and presentation of aromatized wines, aromatized wine-based drinks, and aromatized wine-product cocktails THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized-based drinks and aromatized wine-product cocktails (1), as amended by Regulation (EEC) No 3279/92 (2), and in particular the first sub-indent of the third indent of Article 2 (1) (a) and the fourth indent of Article 2 (1) (b) thereof, Whereas the use of flavouring substances identical to natural flavouring substances and the addition of alcohol in the production of certain aromatized drinks should be permitted under certain circumstances in particular in order to conform to the traditions and customs of the various regions of the Community; Whereas this Regulation must apply without prejudice to the transitional provisions of Commission Regulation (EEC) No 3664/91 of 16 December 1991 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (3), as last amended by Regulation (EEC) No 1791/93 (4); whereas these transitional measures apply until 16 December 1993; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Aromatized wines, Aromatized Wine-based drinks and Aromatized Wine-product Cocktails, HAS ADOPTED THIS REGULATION: Article 1 1. The use of a flavouring substance identical to natural vanillin as defined in Article 1 (2) (b) (ii) of Council Directive 88/388/EEC (5) is hereby authorized in the manufacture of the aromatized wines defined in Article 2 (1) (a) of Regulation (EEC) No 1601/91. 2. The use of blends of flavouring substances identical to natural substances, which smell and/or taste of almonds, apricots or eggs is hereby authorized respectively as a supplement to almonds, apricots or eggs, in aromatized wines, on condition that:  such blends comply with the provisions of Directive 88/388/EEC and with the measures implenting that Directive,  the product description refers to one or other of the abovementioned foods,  the undertakings in question keep a separate register on the use of these flavouring substances identical to natural substances. The register shall contain detailed information on the flavouring identical to natural flavourings which is used, i.e. the nature and quantity of the flavouring identical to natural flavourings present in the undertaking, its place of storage and information as to its supplementary use in the drink compared to the main flavouring. Each operation or handling shall be indicated in the register. The registers must be reconciled once a year and verified by the competent authorities in the Member State. Article 2 The addition of alcohol is hereby authorized for the following products:  a sweetened, aromatized wine-based drink, obtained from white wine, to which dried grape distillate has been added and which has been flavoured exclusively by cardamom extract,  aromatized wine-based drinks obtained from red wine which have been sweetened and to which flavouring preparations, as defined in Article 1 (2) (c) of Directive 88/388/EEC have been added. These preparations shall be obtained exclusively from spices, ginseng, nuts, citrus fruit essences and aromatic herbs. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 17 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 149, 14. 6. 1991, p. 1. (2) OJ No L 327, 13. 11. 1992, p. 1. (3) OJ No L 348, 17. 12. 1991, p. 53. (4) OJ No L 163, 6. 7. 1993, p. 20. (5) OJ No L 184, 15. 7. 1988, p. 61.